ORIGINAL                                                       08/30/2022


                      fN THE SUPREME COURT OF THE STATE OF MONTANA.
                                                                                                               Case Number: DA 22-0065


                                                DA 22-0065


 L. CRAIG SEMENZA,

                 Plaintiff and Appellant                                                             AUG 3 0 T321
                                                                                                         Greenwood
                                                                                                 Bowen
                                                                                                        Supreme Court
                                                                                               Glen< of    Montana
        v.                                                                                        State of

                                                                            ORDER
HOLLISTER A. LARSON, et aL, and
HOLLY JEAN LARSON, both individually and
Collectively d/b/a FIRST & MAIN BUILDING,

                Defendants and Appellees.



        Plaintiff and Appellant L. Craig Seraenza pro se has
                                                               filed a motion for the            n     tin]:
within which to file his opening brief

        Upon consideration of Plaintiff's and Appellant's motio
                                                               n for the extension of
       IT IS HEREBY ORDERED that Plaintiff s and Appellant's
                                                                      motion for the ex-,,E,J3ica is
GRAN lED. Plaintiff and Appellant has until September
                                                      12, 2022,      within which to fiL..rT     apetlinig
       DATED this --k) day of August, 2022,

                                         For the Court,